Case: 13-14070   Date Filed: 08/27/2014   Page: 1 of 3


                                                           [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 13-14070
                        Non-Argument Calendar
                      ________________________

                   D.C. Docket No. 2:12-cv-01103-IPJ

JAYNE GRAHAM,
individually, and,
RICKEY LEE GRAHAM,
individually,

                                             Plaintiffs - Appellants,

PLAINTIFFS' LIAISON COUNSEL, et al.,

                                             Plaintiffs,

versus

PFIZER, INC.,
DEFENDANT'S LIAISON COUNSEL,
DEFENDANT'S LEAD COUNSEL,

                                             Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________
                           (August 27, 2014)
               Case: 13-14070     Date Filed: 08/27/2014    Page: 2 of 3


Before ED CARNES, Chief Judge, JORDAN and ROSENBAUM, Circuit Judges.

PER CURIAM:

      We will not recite the facts and the entire procedural history, which are well

known to the parties and the district court. Under review is the district court’s

order of June 10, 2013, dismissing as moot the plaintiffs’ motion for substitution of

counsel “[b]ecause this case was fully settled.” In the same order, the court

dismissed the case without prejudice although it retained jurisdiction to enforce the

parties’ settlement agreement. In a July 17, 2013 order, the court denied relief

from the judgment it had entered in the June 10, 2013 order.

      The court was mistaken about the motion to substitute counsel being moot.

The settlement agreement itself provides that it may be amended “by a written

instrument signed by the authorized representatives of each Party,” and there is no

deadline provided for amending it. The plaintiffs’ motion for substitution of

counsel states that plaintiffs are seeking to amend the settlement agreement and

that defendant Pfizer does not oppose the amendment they seek.

      The plaintiffs assert that they need new counsel because their original

counsel refuses to represent them in seeking the amendment. Her emails, which

are attached to the plaintiffs’ reply in support of their motion for substitution,

indicate that she no longer represents the plaintiffs. The motion establishes that the




                                           2
              Case: 13-14070     Date Filed: 08/27/2014    Page: 3 of 3


plaintiffs have attorneys who are willing to serve as their counsel in this matter.

For all of these reasons, the motion for substitution of counsel is not moot.

      As to the order of June 10, 2013, we REVERSE the district court’s denial as

moot of the motion to substitute counsel and its dismissal of the case; we leave

intact its denial of the motion for sanctions. We VACATE as moot the court’s July

17, 2013 order denying the plaintiffs’ motion for relief from judgment. We leave

all further questions to the court on remand.




                                           3